USCA11 Case: 21-10318     Date Filed: 09/13/2021   Page: 1 of 19



                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 21-10318
                           Non-Argument Calendar
                         ________________________

                      D.C. Docket No. 1:18-cv-00919-JPB



B.T.,
a minor, by and through his mother and
as next friend Wanda Jackson,

                                                              Plaintiff-Appellant,

                                     versus

KEITH BATTLE,
individually,

                                                             Defendant-Appellee.



                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                             (September 13, 2021)
         USCA11 Case: 21-10318       Date Filed: 09/13/2021   Page: 2 of 19



Before JORDAN, GRANT, and BLACK, Circuit Judges.

PER CURIAM:

      B.T., a minor, by and through his mother and next friend Wanda Jackson,

appeals the district court’s order: (1) denying his motion to compel discovery;

(2) granting defendant Keith Battle’s motion for summary judgment on his

constitutional claims for excessive force and equal protection violations under 42

U.S.C. § 1983; and (3) granting Battle’s motion for summary judgment on his

claims for battery and punitive damages under Georgia state law. The claims stem

from an incident during which Battle—a resource officer at B.T.’s high school—

restrained B.T. using a “leg sweep takedown.”

      On appeal, B.T. argues the district court erred in denying his motion to

compel discovery from non-party Fulton County School System (FCSS) in support

of his equal protection claim. He also argues Battle was not entitled to qualified

immunity on either of his constitutional claims, and that he did not abandon his

excessive force claim. B.T. further contends Battle was not entitled to official

immunity on the battery claim. After review, we affirm.

                                I. BACKGROUND

      We draw the following facts from the evidence presented at summary

judgment. On March 18, 2015, B.T.—a then 14-year-old, African American

student at Tri-Cities High School in Fulton County, Georgia—initiated a fight with


                                          2
         USCA11 Case: 21-10318       Date Filed: 09/13/2021   Page: 3 of 19



another student. B.T. had previously threatened on social media to shoot the other

student. The fight was broken up, and B.T. was suspended for one day.

      A school administrator took B.T. to the office of Clifton Spears, another

school administrator. Spears contacted B.T.’s mother and told B.T. to wait in the

office until he could be taken to another area and then wait to be picked up by his

mother. B.T, who typically walked home from school, left the office without

permission and refused to return when instructed to do so. B.T. threatened to hit

Spears because he was mad and, according to B.T., because Spears called him an

insulting name. B.T. walked down the hall and out of the building as Spears

followed. Once outside, B.T. attempted to hit Spears. As B.T. swung, Spears

grabbed B.T.’s arm, put B.T.’s hands behind his back, and pinned B.T. to a car

face down.

      At this point, Battle—a school resource officer who is also African

American—was notified Spears needed assistance. Battle testified that B.T. was

cursing, and both Battle and Spears represented that B.T. was repeatedly banging

his head against the car. But B.T. stated in an affidavit he was instead trying only

to raise his head up from off of the car. Battle told B.T. to calm down, handcuffed

B.T. behind his back, and escorted him back into the “K Hall” corridor of the

school. At the time, Battle weighed 218 pounds, while B.T. weighed 118 pounds.




                                          3
          USCA11 Case: 21-10318       Date Filed: 09/13/2021    Page: 4 of 19



      Inside the school, Battle attempted to unlock his office door while holding

onto B.T. The only eyewitnesses to what happened in the next moments are B.T.,

Battle, and Lavonna Taylor, a communities in schools site coordinator. At his

deposition, B.T. testified that he told Battle he was squeezing his right arm too

hard and jerked away. Then, without losing contact with B.T.’s arm, Battle

grabbed onto B.T.’s shirt and slammed him to the floor. B.T. hit the ground chest

first and had to catch his breath. B.T. further testified that he believed Battle did

not intend to hurt him and that Battle thought he was attempting to run because he

had jerked away. B.T. later stated in a declaration that he was not trying to run, but

he wanted Battle to loosen his grip. He also stated it was “common sense” that

Battle was trying to hurt him because, “people slam people[] to hurt them,” and

Battle “had to know he would hurt [him].”

      According to Battle, B.T. was belligerent and swearing as he took him to his

office. As Battle attempted to get out his key to the office, B.T. jerked away.

Battle stated that he then “had to make a split second decision to stop [B.T.] from

fleeing.” Battle grabbed B.T.’s shirt with both hands and used a “leg sweep

takedown” to restrain B.T. This involved sticking his leg out to trip B.T. in order

to prevent him from fleeing, causing B.T.’s feet to leave the ground.

      Taylor stated that it looked like B.T. was crying and that his nose was

bleeding as he and Battle approached the office door. She could hear B.T.


                                           4
            USCA11 Case: 21-10318     Date Filed: 09/13/2021    Page: 5 of 19



breathing heavily and heard Battle tell B.T. to be still. Battle had one hand on B.T.

while he attempted to open the door. A second later, B.T. “jerked” or “snatched”

away from Battle with his whole body in a “big motion.” She then saw Battle grab

B.T. by his clothes and cause B.T.’s feet to leave the ground, “almost like a

wrestling move.” Taylor described Battle’s action as a “slam” and recalled seeing

B.T.’s body “bounce” from the floor. Taylor stated that she was startled by the

incident.

      There is also a recording of the incident taken from the K Hall security

camera. The video is of poor quality, and Battle and B.T. can only be seen at a

distance at the far end of the hall. Battle is leading B.T. down the side of the hall,

and within an instant, just outside the office door, Battle appears bent at the waist

and B.T. is on the floor. According to the officer who reviewed the footage for

Fulton County Schools Police Department (FCSPD) as part of its internal

investigation: “B.T. appears to snatch his body in a very quick movement away

from Officer Battle and away from the office door.” He further explained: “It

appears that as B.T. pulls away, Officer Battle takes B.T. to the floor with what

appears to [be] a fluid twist of his own body from the hips in a less overt motion.”

      Battle opened the office door, grabbed B.T. by his left arm, and got B.T.

inside the office. Battle testified that B.T. was outraged and was cursing and

banging his head against the wall, but B.T. disputes having ever banged his head


                                           5
            USCA11 Case: 21-10318    Date Filed: 09/13/2021   Page: 6 of 19



during the incident. Battle called the school nurse to administer aid and told her

B.T. was “bleeding from the head.” In examining B.T., the nurse determined

something might be wrong with B.T.’s left arm, and Battle uncuffed B.T.

Emergency medical personnel were called in, and they placed B.T.’s arm in a

sling. B.T.’s mother later reported that B.T.’s left arm had been broken as a result

of the incident.

      FCSPD conducted an internal investigation of the incident and cleared Battle

of any wrongdoing, as did public safety investigators for FCSS. The Fulton

County District Attorney declined to move forward with a complaint filed by

B.T.’s mother. B.T., in turn, was not charged with any crime in relation to the

incident.

      An “arrest detail report” for Battle shows that during his tenure as a school

resource officer from 2012 until 2017, he arrested 31 students. Of those 31

students, 30 were Black. At the time of the incident in March of 2015, the student

population at Tri-Cities High School was majority African American. At

deposition, B.T. testified that he did not remember seeing White or Asian students

engaged in serious incidents at his school, had no personal knowledge of non-

African American students engaging in conduct similar to his, and had no

knowledge of what Battle had seen other students do. B.T.’s mother testified she

was not aware of any written FCSS policies that would encourage discrimination


                                          6
          USCA11 Case: 21-10318       Date Filed: 09/13/2021    Page: 7 of 19



against African American students. Battle, who is African American, denied

having discriminated against B.T. based on B.T.’s race and testified that, during his

employment with FCSS, he did not witness students of other races engaging in

behavior similar to B.T.’s.

      Wanda Jackson is B.T.’s mother and next friend who is also a licensed

attorney serving as B.T.’s counsel. B.T. filed suit in Georgia state court asserting

claims against Battle and other school officials in their individual and official

capacities, and the case was removed to federal court. On Defendants’ motion, the

district court dismissed all but certain individual-capacity claims against Battle, in

which B.T. alleged violations of his Fourth and Fourteenth Amendment rights

under 42 U.S.C. § 1983 and state-law claims for battery and punitive damages.

Relevant to his constitutional claims, B.T. alleged that Battle: (1) violated his right

to be free from excessive force by tightening his handcuffs, slamming him to the

floor, breaking his arm, and picking him up by his broken arm, and (2) violated his

right to equal protection by treating him differently than Caucasian, Hispanic, and

Asian students that Battle had witnessed engaging in “identical or virtually

identical behavior.”

      B.T. moved to compel non-party FCSS to produce certain documents, and

Battle moved for summary judgment. After a hearing on the motions, the district

court entered a thorough and well-reasoned order granting Battle’s motion for


                                           7
           USCA11 Case: 21-10318          Date Filed: 09/13/2021       Page: 8 of 19



summary judgment and denying B.T.’s motion to compel. The court concluded

B.T. had abandoned his excessive force claim by failing to substantively respond

to Battle’s qualified immunity defense on this claim. The court also concluded

Battle was entitled to qualified immunity on the equal protection claim and to

official immunity on the battery claim, and that B.T. was not entitled to punitive

damages. As to the discovery motion, the court concluded the information B.T.

requested from FCSS was neither relevant to his individual-capacity claims against

Battle nor proportional to the needs of the case. This appeal followed.

                                      II. DISCUSSION

A. Motion to Compel

       B.T. first contends the district court abused its discretion in denying his

motion to compel FCSS to produce the following documents: “All records

evidencing the race of all students who received out of school suspensions at Tri-

Cities High School [from] January 1, 2010 until March 18, 2015.” B.T. argues this

information is relevant to his equal protection claim because it concerns students

who are similarly situated to him, in that the incident in this case arose from the

imposition of an out-of-school suspension.1




       1
         Though B.T. also requested other information, he only challenges the district court’s
denial of the motion as to this particular request.
                                                8
         USCA11 Case: 21-10318        Date Filed: 09/13/2021   Page: 9 of 19



      Federal Rule of Civil Procedure 26(b)(1) allows for discovery “regarding

any nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Relevance in this

context “has been construed broadly to encompass any matter that bears on, or that

reasonably could lead to other matter that could bear on, any issue that is or may be

in the case.” Akridge v. Alfa Mut. Ins. Co., 1 F.4th 1271, 1276 (11th Cir. 2021)

(quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).

Proportionality considerations include: “the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving the

issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit.” Fed. R. Civ. P. 26(b)(1).

      Both parties characterize B.T.’s equal protection claim as one for selective

enforcement. The Equal Protection Clause of the Fourteenth Amendment

“prohibits selective enforcement of the law based on considerations such as race.”

Whren v. United States, 517 U.S. 806, 813 (1996). Selective enforcement claims

are governed by “ordinary equal protection standards,” and require a showing of

both discriminatory effect and discriminatory purpose. United States v. Armstrong,

517 U.S. 456, 465 (1996) (analyzing selective prosecution). To make this

showing, B.T. must demonstrate that Battle treated similarly situated persons


                                             9
           USCA11 Case: 21-10318          Date Filed: 09/13/2021       Page: 10 of 19



disparately and produce evidence that Battle’s actions “were motivated by race.”

See Draper v. Reynolds, 369 F.3d 1270, 1278 n.14 (11th Cir. 2004).

       The district court did not abuse its discretion in denying B.T.’s motion to

compel discovery from FCSS because the information B.T. sought was not

relevant or proportional with respect to his equal protection claim. 2 When B.T.

moved to compel, the only equal protection claim remaining was the claim against

Battle in his individual capacity. The gravamen of this claim is that Battle

detained, handcuffed, arrested, and injured B.T. because B.T. is African American,

and that he did not treat Caucasian, Hispanic, and Asian students in the same

manner, even though he had witnessed them engaging in “identical or virtually

identical behavior.”

       The information B.T. requested—records evidencing the race of all Tri-

Cities students who were suspended over a five-year period for varying types of

misconduct, regardless of whether Battle knew of such misconduct—sweeps too

broadly. A similarly situated student, for purposes of B.T.’s equal protection claim

against Battle individually, is not one who received a suspension. Instead, a

similarly situated student is one that Battle witnessed engaging in behavior




       2
         We review the district court’s denial of a discovery motion for an abuse of discretion.
Iraola & CIA, S.A. v. Kimberly-Clark Corp., 325 F.3d 1274, 1286 (11th Cir. 2003). “A district
court abuses its discretion in limiting discovery when it makes a clear error of judgment or
applies an incorrect legal standard.” Akridge, 1 F.4th at 1276 (quotation marks omitted).
                                               10
           USCA11 Case: 21-10318          Date Filed: 09/13/2021       Page: 11 of 19



“identical or virtually identical” to B.T.’s, but that Battle declined to arrest or

otherwise discipline. B.T. has failed to demonstrate how records of all students

who were suspended bears on his claim that Battle declined to arrest students who

had engaged in the same behavior that he did. Further, the request seeks records

from as early as 2010, even though Battle began working for FCSPD in 2012. It

was within the district court’s discretion to conclude that the burden of such

discovery against non-party FCSS, compared to the minimal relevance of the

information sought, weighed against its allowance.

B. Qualified Immunity as to Constitutional Claims

       B.T. next argues that Battle is not entitled to qualified immunity on his

Fourth Amendment excessive force claim or his Fourteenth Amendment equal

protection claim. 3 B.T. also contends the district court erred in concluding he

abandoned his excessive force claim.

       “Qualified immunity shields government officials from liability for civil

damages for torts committed while performing discretionary duties unless their

conduct violates a clearly established statutory or constitutional right.” Hadley v.

Gutierrez, 526 F.3d 1324, 1329 (11th Cir. 2008). To be eligible for qualified



       3
         Though B.T., for the first time on appeal, refers to his claim as one for excessive force
under the Fourteenth Amendment, his complaint refers to a violation of his right to be free from
“excessive force upon and an unreasonable seizure of his person, as guaranteed under the Fourth
Amendment.” Like the district court, we view B.T.’s excessive force claim as arising under the
Fourth Amendment.
                                                11
         USCA11 Case: 21-10318       Date Filed: 09/13/2021    Page: 12 of 19



immunity, a government official must first establish he was acting within the scope

of his discretionary authority when the alleged wrongful conduct occurred. Hunter

v. City of Leeds, 941 F.3d 1265, 1278 (11th Cir. 2019). There is no dispute that

Battle was acting within the scope of his discretionary authority when he arrested

and restrained B.T. The burden therefore shifted to B.T. to show: (1) Battle

violated his constitutional rights, and (2) those rights were clearly established at the

time of the alleged misconduct. See id. We may address the two prongs of the

analysis in either order. Huebner v. Bradshaw, 935 F.3d 1183, 1187 (11th Cir.

2019).

       1. Excessive Force

       B.T. argues he did not abandon his excessive force claim because he

addressed the claim during oral argument before the district court. On the merits,

he contends Battle’s use of force was objectively unreasonable and that his right to

be free from excessive force was clearly established because he was no longer

resisting.

       We start with the district court’s conclusion that B.T. abandoned his

excessive force claim by failing to substantively respond to Battle’s qualified

immunity defense regarding this claim. To overcome the qualified immunity

defense set forth in Battle’s motion for summary judgment, it was B.T.’s burden to

show Battle violated his constitutional right to be free from excessive force, and


                                          12
         USCA11 Case: 21-10318       Date Filed: 09/13/2021    Page: 13 of 19



that this right was clearly established. See Hunter, 941 F.3d at 1278. B.T.’s

response brief in opposition to summary judgment contained no argument on the

excessive force claim. Instead, the claim was mentioned only in a heading, with

the argument focusing instead on whether B.T. had established an equal protection

violation and whether Battle was entitled to official immunity on the battery claim.

At oral argument in the district court, B.T. asserted he had not abandoned the

excessive force claim and argued, for the first time that under “the balancing act,

which the case law talks about,” Battle’s use of force was not appropriate because

he was already restrained. B.T. did not identify the case law supporting this

statement.

      The district court did not err in concluding B.T. abandoned the excessive

force claim. B.T.’s failure to address the claim at all in his response brief other

than in a heading shows abandonment. See Mesa Air Group, Inc. v. Delta Air

Lines, Inc., 573 F.3d 1124, 1130 n.7 (11th Cir. 2009) (explaining an argument not

made in a party’s brief but raised at oral argument is considered waived).

Moreover, his presentation during oral argument—by his mother and next friend,

who is a licensed attorney and his counsel—did not meaningfully address Battle’s

qualified immunity defense, instead relying on unspecified case law to perform a

“balancing act.” It was not error for the court to conclude the claim was

abandoned where B.T. raised it in a perfunctory manner without any supporting


                                          13
         USCA11 Case: 21-10318       Date Filed: 09/13/2021    Page: 14 of 19



authorities. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th

Cir. 2014); see also Resolution Tr. Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th

Cir. 1995) (stating “the onus is upon the parties to formulate arguments,” and there

is “no burden upon the district court to distill every potential argument that could

be made based upon the materials before it on summary judgment”).

      2. Equal Protection

      B.T. argues the district court erred in finding Battle was entitled to qualified

immunity on his equal protection claim because he demonstrated, through

circumstantial and statistical evidence, that Battle acted with discriminatory intent.

      We conclude, however, that B.T. has failed to demonstrate a violation of his

Fourteenth Amendment rights because he has not shown Battle’s actions had a

discriminatory effect or were undertaken with a discriminatory purpose. See

Armstrong, 517 U.S. at 465 (stating under ordinary equal protection standards, a

plaintiff must demonstrate both discriminatory effect and discriminatory purpose).

First, there is no evidence that students of other races engaged in conduct similar to

B.T.’s, but Battle declined to arrest or otherwise discipline them. To the contrary,

B.T. testified he had no knowledge of other students of different races who took

the same actions that he did, and Battle testified he had not witnessed students of

other races engaging in conduct similar to B.T.’s. Further, the arrest detail report

showing that, from 2012 to 2017, 30 of the 31 students Battle arrested were Black,


                                          14
         USCA11 Case: 21-10318        Date Filed: 09/13/2021    Page: 15 of 19



says nothing about whether other students engaged in conduct similar to B.T.’s but

were not arrested. Swint v. City of Wadley, Ala., 51 F.3d 988, 1000 (11th Cir.

1995) (“Absent some evidence of racially disproportionate arrests compared to the

actual incidence of violations by race, there is no basis for inferring racially

selective law enforcement.”).

      Second, the record does not reflect that Battle acted with a discriminatory

purpose, such that he restrained B.T. “at least in part ‘because of,’ not merely ‘in

spite of,’” his race. See Corey Airport Servs., Inc. v. Clear Channel Outdoor, Inc.,

682 F.3d 1293, 1297 (11th Cir. 2012) (quoting Pers. Adm’r. of Mass. v. Feeney,

442 U.S. 256 (1979)). According to B.T., Battle never said anything to make him

believe Battle treated him differently because of his race, and Battle averred that

race was not a motivating factor during his interaction with B.T.

      B.T. contends Battle’s discriminatory intent can be inferred from the arrest

detail report because it is “disingenuous to believe” Battle had not also observed

students of other races being restrained by school personnel. Such speculation,

however, does not support a reasonable inference that Battle arrested B.T. because

of his race. B.T. also points out that on his job application, Battle indicated he did

not wish to work at Tri-Cities High School, which has a majority African

American student population, but this too is purely speculative evidence of a

discriminatory motive or intent. On this record, the district court did not err in


                                           15
           USCA11 Case: 21-10318       Date Filed: 09/13/2021   Page: 16 of 19



concluding Battle was entitled to qualified immunity on B.T.’s equal protection

claim.

C. Official Immunity as to Battery Claim

         With respect to his state-law claim for battery, B.T. argues Battle was not

entitled to official immunity because he acted with actual malice or intent to injure

B.T. Battle’s use of force was so excessive, B.T. argues, as to demonstrate

deliberate intent to do wrong.

         A cause of action for battery will lie for any unlawful “touching of the

plaintiff’s person, even if minimal, which is offensive.” Lawson v. Bloodsworth,

722 S.E.2d 358, 359 (Ga. Ct. App. 2012). However, under the Georgia

Constitution, “state officials are entitled to official immunity for their discretionary

actions unless they acted with ‘actual malice’ or an ‘actual intent to cause injury.’”

Black v. Wigington, 811 F.3d 1259, 1265 (11th Cir. 2016) (quoting Ga. Const. art.

I, § 2, ¶ IX(d)). In the context of official immunity, actual malice means a

“deliberate intention to do wrong,” while “actual intent to cause injury” requires

“an actual intent to cause harm to the plaintiff, not merely an intent to do the act

purportedly resulting in the claimed injury.” Marshall v. Browning, 712 S.E.2d 71,

74 (Ga. Ct. App. 2011) (quotation marks omitted). Although actual malice may be

inferred based upon an officer’s conduct, unreasonable or even recklessly illegal




                                            16
          USCA11 Case: 21-10318        Date Filed: 09/13/2021    Page: 17 of 19



conduct, without more, does not support such an inference. Black, 811 F.3d at

1266.

        The district court did not err in concluding Battle was entitled to official

immunity on the battery claim. B.T. has not identified any evidence in the record

that would support an inference Battle acted with a deliberate intention to do

wrong or harm him. B.T. initially testified he did not believe Battle intended to

break his arm or hurt him when he performed the leg sweep, though he later stated

it was common sense that “people slam people[] to hurt them.” But even if Battle

unreasonably “slammed” B.T. to the floor, such conduct, on its own, does not

support an inference that Battle intended to do wrong, as opposed to restraining a

suspect who was resisting and who he reasonably believed was attempting to get

away. See id.; see also Tittle v. Corso, 569 S.E.2d 873, 877 (Ga. Ct. App. 2002)

(officer’s act of “slamming” a plaintiff to the hood of a car was insufficient to

show the officer’s use of force “was so excessive or unnecessary as to demonstrate

a deliberate intent to do wrong”); Taylor v. Waldo, 709 S.E.2d 278, 282 (Ga. Ct.

App. 2011) (evidence that officer “unnecessarily threw [plaintiff] to the ground

and handcuffed him roughly” was insufficient to show the officer’s use of force

“was so excessive or unnecessary as to demonstrate a deliberate intent to do

wrong”).




                                            17
           USCA11 Case: 21-10318       Date Filed: 09/13/2021      Page: 18 of 19



       B.T. asserts Battle’s conduct evinces a deliberate intent to do wrong because

leg sweep takedowns were not authorized by the FCSPD. But the portion of

Battle’s testimony B.T. relies on does not indicate leg sweeps were prohibited

under all circumstances. Further, FCSPD determined in the course of its internal

affairs investigation of the incident that Battle had not violated any FCSS or

FCSPD policies. And, the officer who conducted the investigation stated in his

declaration that he had received an opinion from a certified instructor in Georgia

peace officer training that Battle’s technique was “an acceptable practice” for

taking down a suspect who “continues to be physically resistive and/or is

attempting escape after being taken into custody.”

       Battle’s conduct, on its own, is not evidence of actual malice or intent to

injure, and B.T. has not identified any other evidence sufficient to overcome

Battle’s official immunity defense. The district court therefore did not err in

granting Battle’s motion for summary judgment as to the battery claim. 4

                                  III. CONCLUSION

       For the reasons set forth above, we affirm the district court’s order denying

B.T.’s motion to compel discovery and granting Battle’s motion for summary

judgment.


       4
         Having concluded none of B.T.’s claims survive summary judgment, we also affirm the
portion of the district court’s order granting summary judgment in favor of Battle on B.T.’s
claim for punitive damages.
                                             18
 USCA11 Case: 21-10318   Date Filed: 09/13/2021   Page: 19 of 19



AFFIRMED.




                             19